DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 4/7/2022 are as follows:
	Claims 1 and 7 are amended,
	Claims 2, 5, 6, and 10 are canceled,
	Claims 1, 3, 4, and 7-9 are currently pending. 
	 Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1, 3, 4, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras (U.S. Patent Publication No. 2016/0054075, previously cited) in view of Auchter et al. (German Patent Publication DE102008007601A1, “Auchter”).

Regarding Claim 1, Taras discloses a tube assembly for a heat exchanger or heat management apparatus (fig 9), the tube assembly comprising: 
a first-row tube (106) comprising an inner fin type tube (fig 9); 
a second-row tube (206) comprising an inner fin type tube (fig 9);
 a central connection portion (40) that connects the first-row tube to the second-row tube; and 
a header (102, 202, 104, 204, fig 1) comprising a first-row tube hole and a second-row tube hole, and ends of the first-row tube and the second-row tube are inserted into the first-row tube hole and the second-row tube hole to protrude therefrom (as they are inserted into the header to a certain depth ¶0027), respectively, 
wherein a cut portion (412, fig 3) is formed in the central portion between ends of the first-row tube and the second-row tube inserted into the header,
wherein a length (see annotated fig 3 below) of the cut portion (412) is based on a thickness of a material of the header and a length at which the ends of the first-row tube and the second-row tube are inserted into the header and protrude therefrom (see ¶0027, as the thickness and length would determine how deep the tubes can be inserted). 

    PNG
    media_image1.png
    510
    672
    media_image1.png
    Greyscale
	However, Taras does not explicitly disclose wherein a bent portion is provided in the central connection portion between the first- row tube and the second-row tube to form a longitudinally continuous inclination structure to drain condensate along a surface of the bent portion. Auchter, however, discloses a tube assembly (fig 3) wherein a bent portion (see annotated fig 3 below) is provided in the central connection portion (3.1, 3.2, 3.3) between the first- row tube and the second-row tube to form a longitudinally continuous inclination structure to drain condensate along a surface of the bent portion (as at least some condensate would drain from the bent portion). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Taras to provide the connection port configuration of Auchter in order to improve the structural rigidity of the tubes by providing a larger area of contact between the tubes and central connection portion. 

    PNG
    media_image2.png
    330
    594
    media_image2.png
    Greyscale

Regarding Claim 3, the combination of Taras and Auchter discloses all previous claim limitations. the limitation of “wherein the central connection portion is formed by bonding a spacer to each facing side of the first-row tube and the second-row tube” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 4, the combination of Taras and Auchter discloses all previous claim limitations. Taras further discloses wherein, when the first-row tube (106) and the second-row tube (206) are manufactured in an inner fin type, sides outside each of the first-row tube and the second-row tube are not to overlap surfaces inside each of the first-row tube and the second-row tube so as to be folded but are bent so as to be radially spread toward facing sides and thus the sides outside each of the first-row tube and the second-row tube are bonded so as to form the central connection portion (40, fig 7).

	Regarding Claim 7, Taras discloses a method of manufacturing a tube assembly for a heat exchanger or heat management apparatus (fig 9), the method comprising: 
manufacturing a first-row tube (106) and a second-row tube (206), each of which comprises an inner fin type tube (fig 9); 
manufacturing a header (102, 202, fig 1) having a first-row tube hole and a second-row tube hole, into which ends of the first-row tube and the second-row tube are respectively inserted (fig 1), are formed; 
arranging the first-row tube and the second-row tube in a longitudinal direction and forming a central connection portion (40) that is disposed therebetween and connecting the first-row tube and the second-row tube (fig 9); 
forming a cut portion (412) in the central connection portion between the ends of the first-row tube and the second-row tube inserted into the header; and 
inserting the ends of the first-row tube and the second-row tube into the first-row tube hole and the second-row tube hole of the header (fig 1) to protrude therefrom (as they are inserted into the header to a certain depth ¶0027), respectively,
wherein a length (see annotated fig 3 below) of the cut portion (412) is based on a thickness of a material of the header and a length at which the ends of the first-row tube and the second-row tube are inserted into the header and protrude therefrom (see ¶0027, as the thickness and length would determine how deep the tubes can be inserted). 

    PNG
    media_image1.png
    510
    672
    media_image1.png
    Greyscale

However, Taras does not explicitly disclose wherein a bent portion is provided in the central connection portion between the first- row tube and the second-row tube to form a longitudinally continuous inclination structure to drain condensate along a surface of the bent portion. Auchter, however, discloses a tube assembly (fig 3) wherein a bent portion (see annotated fig 3 below) is provided in the central connection portion (3.1, 3.2, 3.3) between the first- row tube and the second-row tube to form a longitudinally continuous inclination structure to drain condensate along a surface of the bent portion (as at least some condensate would drain from the bent portion). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Taras to provide the connection port configuration of Auchter in order to improve the structural rigidity of the tubes by providing a larger area of contact between the tubes and central connection portion. 

    PNG
    media_image2.png
    330
    594
    media_image2.png
    Greyscale


Regarding Claim 8, the combination of Taras and Auchter discloses all previous claim limitations. Taras further discloses wherein the forming of the central connection portion (4) comprises bonding a spacer (4) to each facing side of the first-row tube (106) and the second-row tube (206).

Regarding Claim 9, the combination of Taras and Auchter discloses all previous claim limitations. Taras further discloses wherein, when the first-row tube (106) and the second-row tube (206) are manufactured, the forming of the central connection portion (40) comprises not overlapping sides outside each of the first-row tube and the second-row tube with surfaces inside each of the first-row tube and the second-row tube so as to be folded but bending the sides outside each of the first-row tube and the second-row tube so as to be radially spread toward facing sides and thus bonding the sides outside each of the first-row tube and the second-row tube to each other so as to form the central connection portion (fig 9).
Response to Arguments
5.	Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 5-10) that none of the cited references teach the bent portion now required by claim 1. However, newly cited Auchter is now being relied upon to teach this limitation. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763